EXAMINER'S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jamie Zheng on 07/02/2021.

The application has been amended as follows: 

Claims 1-8 and 10-18, now renumbered as claims 1-17, are allowed.

Claim 1. (Currently Amended) A stream-pushing method for a live broadcast service using a content delivery network (CDN), the CDN comprising a central node, , and one or more stream pushers, the stream-pushing method comprising, at the central node: 
	receiving a stream-pushing request sent by a stream pusher of the one or more stream pushers and forwarded over the CDN via , wherein the stream-pushing request is forwarded to the central node based on a channel name corresponding to the stream-pushing request and uniquely identifying a channel associated with the central node;[[,]] 
determining whether the channel name of the stream-pushing request corresponds to an existing channel by comparing the channel name with all existing channels of the central node; 
sending a prompt message to the respective edge node in response to a determination that the channel name of the central node, wherein received by the central node from another edge node of the plurality of edge nodes; and 
establishing a new channel for the stream-pushing request and receiving streaming media data from the stream pusher corresponding to the new channel in response to a determination that the channel name of the central node.  

Claim 2. (Currently Amended) The stream-pushing method according to claim 1, wherein determining whether the channel name of the stream-pushing request corresponds to an existing channel specifically comprises: 
comparing [[a]] the channel name of 
determining that the stream-pushing request corresponds to an existing channel in response to the channel name being among the channel names of the existing channels of the central node; and 
determining that the stream-pushing request does not correspond to an existing channel in response to the channel name not being among the channel names of the existing channels of the central node.  

Claim 3. (Currently Amended) The stream-pushing method according to claim 2, wherein the channel name is used to uniquely identify a channel corresponding to the stream-pushing request, and the 103035-190206US2channel name comprises a publishing point and a stream name.  

Claim 4. (Currently Amended) The stream-pushing method according to claim 1, wherein the stream-pushing request further comprises priority information.  

Claim 5. (Currently Amended) The stream-pushing method according to claim 4, wherein, in response to a determination that the channel name of the stream-pushing request does not correspond to an existing channel, the method further comprises: storing priority information corresponding to the new channel.  

Claim 6. (Currently Amended) The stream-pushing method according to claim 4, wherein, in response to a determination that the channel name of the stream-pushing request corresponds to an existing channel, the method further comprises: 
comparing the priority information of the stream-pushing request and priority information of the existing channel; 
receiving streaming media data with higher priority information based on the comparing; and 
storing the higher priority information corresponding to the streaming media data.  

Claim 7. (Currently Amended) A stream-pushing method for a live broadcast service using a content delivery network (CDN), the CDN including a target central node, , and one or more stream pushers, the stream-pushing method comprising, at a respective edge node of the plurality of edge nodes: 
receivingof the one or more stream pushers; 
determining a channel name corresponding to the stream-pushing request 
determining [[a]] the target central node based at least on the channel name, wherein the channel name is used to uniquely identify a channel associated with the target central node; 
forwarding the stream-pushing request to the target central node over the CDN, wherein the stream-pushing request causes the target central node to establish a new channel for receiving streaming media data from the stream pusher when the channel name does not correspond to an existing channel of the target central node; and
 103035-190206US3Amendmentreceiving a prompt message from the target central node when the target central node determines channel name , wherein the prompt message indicates that the stream-pushing request received by the target central node from another edge node of the plurality of edge nodes
 

Claim 8. (Currently Amended) The stream-pushing method according to claim 7, wherein determining the target central node according to the stream-pushing request, specifically comprises: determining an IP address of the target central node from IP addresses of a plurality of central nodes by using the channel name as a key value on which a hash operation is performed.  

Claim 10. (Currently Amended) The stream-pushing method according to claim 7, wherein the stream-pushing method further comprises: in response to receiving the prompt message from the target central node, sending failure information of stream-pushing to the stream pusher.  

Claim 11. (Currently Amended) The stream-pushing method according to claim 7, further comprising  

Claim 12. (Currently Amended) The stream-pushing method according to claim 11, wherein the push prohibiting parameter comprises a push prohibiting channel name and a push prohibiting time.  

Claim 13. (Currently Amended) A stream-pushing system, comprising at least one central node server, [[and]] a plurality of edge node servers, and one or more stream pushers and being configured for a live broadcast service using a content delivery network (CDN), wherein, 
a respective edge node server of the plurality of edge node servers is configured to: 
receive a stream-pushing request sent by a stream pusher of the one or more stream pushers; 
determining a channel name 103035-190206US4Amendmentcorresponding to the stream-pushing request 
determining a target central node server based at least on the channel name, wherein the channel name is used to uniquely identify a channel associated with the target central node server; and 
forward the stream-pushing request to the target central node server over the CDN; 
wherein the target central node server is one of the at least one central node server; and the target central node server is configured to: 
receive the stream-pushing request forwarded 
determine whether the channel name corresponding to the stream-pushing request corresponds to an existing channel by comparing the channel name with all existing channels of the target central node server; 
send a prompt message to the respective edge node server in response to a determination that the channel name of the target central node server, the prompt message indicating that the stream-pushing request is a repeated stream-pushing request received by the target central node server from another edge node server of the plurality of edge node servers; and[[,]] 
establish a new channel for the stream-pushing request and receive streaming media data from the stream pusher corresponding to the new channel in response to a determination that the channel name of the target central node server.  

Claim 14. (Currently Amended) The stream-pushing system according to claim 13, wherein an edge node server having received the prompt message from the target central node server is further configured to: deny receiving the repeated stream-pushing request based on a push prohibiting parameter.

Claim 15. (Currently Amended) The stream-pushing system according to claim 13, wherein the target central node server is further configured to, when the stream-pushing request comprises priority information and in response to the [[a]] determination that the channel name the [[an]] existing channel, compare the priority information of the stream-pushing request and priority information of the existing channel, receive streaming media data with higher priority information based on the comparing and store the higher priority information corresponding to the streaming media data.  

Claim 16. (Currently Amended) The stream-pushing method according to claim 1, wherein is further configured to cause the respective edge node to send failure information to the stream pusher to deny receiving the repeated stream-pushing request.  

Claim 17. (Currently Amended) The stream-pushing method according to claim 1, wherein the stream-pushing request forwarded over the CDN  

Claim 18. (Currently Amended) The stream-pushing method according to claim 7, wherein the denying receiving further stream-pushing requests corresponding to the existing channel includes: disconnecting from the stream pusher.


Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:

The closest prior art does not explicitly disclose a system/method comprising a central node, a plurality of edge nodes, and one or more stream pushers, a respective edge node forwarding a stream-pushing request sent by a stream pusher to the central node over a CDN based on a channel name corresponding to the stream-pushing request which uniquely identifies a channel associated with the central node, the central node comparing the received channel name to all existing channels of the central node to determine whether the channel name corresponds to an existing channel, in response to determining that it does, sending a prompt message to the respective edge node indicating a repeated stream-pushing request being received from another edge node, and in response to determining that it does not, establishing a new channel and receiving streaming media data corresponding to the new channel at the central node from the stream pusher.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Dyer et al.  		US 6,349,340; opening a connection on the client side if not already opened

Cope et al.  		US 7,984,475; establishing a channel in response to a client request

Shen et al.  		US 8,732,778; add a requested channel to a broadcasting channel bundle

Jupin et al. 		US 2004/0143605; determining an already existing dynamical data exchange channel for requested data

Kim  			US 2007/0058083; selecting a channel based on priority

Shenfield  		US 2007/0260674; push proxy for dynamic content delivery

Kim et al. 		US 2008/0178248; processing channel information

Song  US 		US 2008/0209467; broadcast signal processing and control

Ikeda et al.		US 2008/0216143; receiving requested broadcast channels

DaLaCruz et al.	US 2009/0133073; dropping duplicate channels

Lee et al.		US 2011/0107376; managing digital broadcasting channels

Yae et al.		US 2012/0096502; managing channels for broadcast distribution

McColgan		US 2014/0075515; establishing channels to push content

Alisawi et al.		US 2015/0074266; blocking overlapping push channels

Yang et al.		US 2016/0088484; determining channel conflicts

Hauswirth et al., A Component and Communication Model for Push Systems, 1999, European Software Engineering Conference ACM SIGSOFT Symposium on Foundations of Software Engineering, Section 3 A Component Model for Push Systems.

	Kinoshita et al., The RealPush Network: A new push-type content delivery system using reliable multicasting, Nippon Telegraph and Telephone Corp., Information and Communication Labs., pages 2-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MADHU WOOLCOCK
Examiner
Art Unit 2451